FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HAI SHUN PIAO,                                   No. 12-71444

               Petitioner,                       Agency No. A098-473-573

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Hai Shun Piao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from the

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1040 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Piao’s testimony and documents regarding

where she worked and the dates of her employment. See id. at 1048 (adverse

credibility finding reasonable in totality of the circumstances). Piao’s explanations

do not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). In the absence of credible testimony, Piao’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Piao’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Piao does not point to any other evidence in the

record that compels the conclusion that it is more likely than not she would be

tortured by or with the consent or acquiescence of a public official in China. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71444